DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Felber on 05/05/2021.
The application has been amended as follows: 
Claim 101: A dental implant device configured for associating with an implanted dental implant anchor immediately following implantation, the device provided for facilitating identifying a location and axis of the implanted dental implant anchor following a healing period, the implanted dental implant anchor having a receiving borehole, the device is formed as a single piece device having a distal portion, a medial portion and a proximal portion that are defined between a distal end and a proximal end; 
a. said distal portion is configured to securely associate said device with the implanted dental implant anchor with said receiving borehole; said distal portion defined between said distal end and said medial portion; wherein said distal portion is provided in screw form featuring a coupling portion and a sealing portion; and wherein said coupling portion is provided in the form of threading disposed adjacent to said distal end and configured for coupling with corresponding threading within said receiving borehole; and wherein said sealing portion is disposed adjacent to said medial portion; wherein said sealing portion features a mediating member made of flexible materials;  and 

and 
c. said proximal portion is defined from said medial portion to said proximal end and provided for projecting the location and axis of the implanted dental implant anchor -such that the location and axis is revealed by way of visual inspection after the healing period, wherein said proximal portion has a smaller diameter than said medial portion; said proximal portion featuring: 2Application Serial Number: 14/896,379 
i. a base extending proximally from said medial portion and said base is provided with an anti-rotation configuration for manipulating said device; and 
ii. a vertically adjustable shaft is continuous with and extends proximally from said base toward said proximal end; said shaft is cylindrical having a diameter of up to about 1.5 mm along its length; and a smooth external surface; and wherein said vertically adjustable shaft may be cut at any location along the length of the shaft defined between said base to said proximal end.
Claims 125 and 126 are cancelled.
Claim 127: The device of claim 101 wherein said mediating member is made of silicone.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious a dental implant device configured for associating with an implanted dental implant having a threaded borehole where the device is a single piece with a distal portion having a coupling portion formed of threading and a sealing portion configured to securely associate with the dental implant, a medial portion and a proximal portion that is smaller than the medial portion and featuring a base extending from the medial portion with an anti-rotation configuration and a vertically adjustable shaft that is a smooth cylinder and may be cut at any location as recited in claims 101 and 122 nor where the sealing member features a flexible mediating member as per claim 101 nor where the vertically adjustable shaft is hollow and has at least one channel exit port to provide fluid delivery to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW P SAUNDERS/               Examiner, Art Unit 3772                                                                                                                                                                                         	05/06/2021
/EDWARD MORAN/               Primary Examiner, Art Unit 3772